 
EXHIBIT 10.33


[SCANNED COPY]


PROMISSORY NOTE
Dated:


1.
Principal.



FOR VALUE RECEIVED, the undersigned, Li-ion Motors, Corp., whose address is 4894
Lone Mountain Road#168,LasVegas,NV 89130aNevadacorporation("Borrower"),promises
to pay to Frontline Asset Management Inc." a Nevada corporation (“Lenderl”),
whose address is, 4933 West Craig Road #126, Las Vegas. NY 89130, the principal
sum of Two Million Dollars ($2,000,000.00), with annual interest thereon
calculated in accordance with the terms and provisions provided below. All sums
owing under this note are payable in lawful money of the United States of
America.


2. Interest.


Interest accrued on this note shall be payable at a fixed annual rate of Twelve
Percent (12%), until such time as this note is paid in full.


All amounts required to be paid under Lender's note shall be payable at Lender's
office located at 4894 Lone Mountain Road #168, Las Vegas. NV 89130, or at
another place as Lender, from time to time, may designate in writing.


Interest calculations shall be based on a 360-day year and charged on the basis
of actual days elapsed.


If any required payment is not paid on or before the last business day of the
month in which it becomes due, Borrower shall pay, at Lender's option, a late or
collection charge not exceeding 5% of the amount of the unpaid amount Further,
the amount of each payment that is not paid on or before the last business day
of the month in which it became due shall bear interest from the last business
day until paid at the rate or rates charged from time to time 011the principal
owing under this rate.


3. Monthly Installments.


Monthly Installments of Interest With Balloon Payment. Successive installments
of interest only, each in the amount of$20,000.00, shall be paid on the first
day of each month commencing on April 1, 2010, and continuing thereafter until
March 1, 2011, at which time the entire unpaid balance, together with accrued
interest, shall be due and payable in full.


4. Maturity Date.
The entire principal balance of this note, together with all accrued and unpaid
interest, shall be due and payable on March 1, 2011 ("maturity date"), unless
otherwise prepaid in accordance with the terms of this note.


5. Security.


(a) This note is secured by, among other things, a Deed of Trust and security
agreement ("Deed of Trust") bearing the date of this note, executed and
delivered by Borrower, as mortgagor, to Lender, as Mortgagee, encumbering
property in Iredell County, North Carolina as more fully described in the Deed
of Trust.


(b) This note is further secured by additional collateral documentation,
including assignments and guarantees ("security documents"), which were executed
and delivered to Lender on the date of this note.

 
 

--------------------------------------------------------------------------------

 


(c) All of the agreements, conditions, covenants, provisions, and stipulations
contained in the Deed of Trust and security documents that are to be kept and
performed by Borrower and any guarantors of the note, are made hereby a part of
this note to the same extent and with the same force and effect as if they were
set forth fully herein, and Borrower covenants and agrees to keep and perform
them 01' cause them to be kept and performed strictly in accordance with their
terms.


6. Prepayment.


Borrower may prepay the whole or any portion of this note all any date, upon
five days' notice to Lender. Any payments of the principal sum received by
Lender under the terms of tins note shall be applied in the following order of
priority: (a) first, to any accrued interest due and unpaid as of the date of
payment; (b) second, to the outstanding principal sum; and (c) the balance, if
any, to any accrued, but not yet due and payable, interest.


7. Late Charge.


If any required payment, including the final payment due on the maturity date,
is not paid within 15 days from and including the date upon which it was due
(whether by acceleration or otherwise), then, in each such event, all past due
amounts shall be subject to a late penalty of five cents on every dollar owed
(the “late penalty”). This late penalty shall be in addition to any other
interest due as provided for in Paragraph 2 and in addition to all other rights
and remedies provided herein or by law for the benefit ofthe holder on a
default. The acceptance of any payment by the holder of the note shall not act
to restrict the holder at all in exercising any other rights under the note or
the law, to waive or release Borrower from any obligations contained herein, or
to extend the time for payments due under this note.


8. Default and Remedies.
If Borrower fails to pay interest on the date on which it falls due or to
perform any of the agreements, conditions, covenants, provisions, or
stipulations contained in this note, in the Deed of Trust, or in the security
documents, then Lender, at its option and without notice to Borrower, may
declare immediately due and payable the entire unpaid balance of principal with
interest from the date of default at the rate of 12% per year (or the highest
rate permitted by law if this rate is less than 12% per year) and all other sums
due by Borrower hereunder or under the Deed of Trust, anything herein or in the
Deed of Trust to the contrary notwithstanding. Payment of this sum may be
enforced and recovered in whole or in part at any time by one or more of the
remedies provided to Lender in this note, in the Deed of Trust, or in the
security documents. In that case, Lender also may recover all costs in
connection with suit, a reasonable attorney's fee for collection, and interest
all any judgment obtained by Lender at the rate of 12% per year.


The remedies of Lender and the warrants provided in this note, the Deed of
Trust, or the security documents shall be cumulative and concurrent, and they
may be pursued singly, successively, or together at the sole discretion of
Lender. They may be exercised as often as occasion shall occur, and failing to
exercise one shall in no event be construed as a waiver or release of it.


9. Attorneys' Fees and Costs.


If Lender engages any attorney to enforce or construe any provision of this note
or the Deed of Trust, or as a consequence of any default whether or not any
legal action is filed, Borrower immediately shall pay on demand all reasonable
attorneys' fees and other Lender's costs, together with interest from the date
of demand until paid at the highest rate of interest then applicable to the
unpaid principal, as if the unpaid attorneys' fees and costs had been added to
the principal.

 
 

--------------------------------------------------------------------------------

 


10. Waivers.


(a) Borrower hereby waives and releases all benefit that might accrue to
Borrower by virtue of any present or future laws of exemption with regard to
real or personal property or any part of the proceeds arising from any sale of
that property, from attachment, levy, or sale under execution, or providing for
any stay of execution, exemption from civil process, or extension of time for
payment. Borrower agrees that any real estate that may be levied on under a
judgment obtained by virtue hereof, on any writ of execution issued thereon, may
be sold on any writ in whole or in part in any order desired by Lender.


(b) Borrower and all endorsers, sureties, and guarantors jointly and severally
waive presentment for payment, demand, notice of demand, notice of nonpayment or
dishonor, protest, notice of protest of this note, and all other notices in
connection with the delivery, acceptance, performance, default, or enforcement
of the payment of this note. They agree that each shall have unconditional
liability without regard to the liability of any other party and that they shall
not be affected in any manner by any indulgence, extension of time, renewal,
waiver, or modification granted or consented to by Lender.


Borrower and all endorsers, sureties, and guarantors consent to any and all
extensions of time, renewals, waivers, or modifications that may be granted by
Lender with respect to the payment or other provisions of this note, and to the
release of any collateral or any part thereof, with or without substitution, and
they agree that additional borrowers, endorsers, guarantors, or sureties may
become parties hereto without notice to them or affecting their liability
hereunder,


(c) Lender shall not be considered by any act of omission or commission to have
waived any of its rights or remedies hereunder, unless such waiver is in writing
and signed by Lender, and then only to the extent specifically set forth in
writing. A waiver on one event shall not be construed as continuing or as a bar
to or waiver of any right or remedy to a subsequent event.


11. Notices.


All notices required under or in connection with this note shall be delivered
01' sent by certified 01' registered mail, return receipt requested, postage
prepaid, to the addresses set forth in Paragraph1 hereof, or to another address
that any party may designate from time to time by notice to the others in the
manner set forth herein. All notices shall be considered to have been given or
made either at the time of delivery thereof to an officer or employee or on the
third business day following the time of mailing in the aforesaid manner.


12. Costs and Expenses.
Borrower shall pay the cost of any revenue tax or other stamps now or hereafter
required by law at any time to be affixed to this note.


13. No Partnership or Joint Venture.


Nothing contained in this note or elsewhere shall be construed as creating a
partnership or joint venture between Lender and Borrower or between Lender and
any other person or as causing the holder of the note to be responsible in any
way for the debts or obligations of Borrower or any other person.


14. Interest Rate Limitation.


Notwithstanding anything contained herein to the contrary, the holder hereof
shall never be
entitledtocollectorapplyasinterestonthisobligationanyamountinexcess of the
maximum rate of interest permitted to be charged by applicable law. If the
holder of this note ever collects or applies as interest any such excess, the
excess amount shall be applied to reduce the principal debt; and if the
principal debt is paid in full, any remaining excess shall be paid forthwith to
Borrower. In determining whether the interest paid or payable in any specific
case exceeds the highest lawful rate, the holder and Borrower shall to the
maximum extent permitted under applicable law (a) characterize any non-principal
payment as an expense, fee, or premium rather than as interest; (b) exclude
voluntary prepayments and the effects of these; and (c) spread the total amount
of interest throughout the entire contemplated term of the obligation so that
the interest rate is uniform throughout the term. Nothing in this paragraph
shall be considered to increase the total dollar amount of interest payable
under this note.

 
 

--------------------------------------------------------------------------------

 


16.            Number and Gender.


In this note the singular shall include the plural and the masculine shall
include the feminine and neuter gender, and vice versa, if the context so
requires.


17.            Headings.


Headings at the beginning of each numbered paragraph of this note are intended
solely for convenience of reference and are not to be construed as being a part
of the note.


Time of Essence. Time is of the essence with respect to every provision of this
note.


Governing Law. This note shall be construed and enforced in accordance with the
laws of the State of North Carolina, except to the extent that federal laws
preempt the laws of the state of North Carolina.


IN WITNESS WHEREOF, Borrower has executed this promissory note on the date set
forth above.
LI-ION MOTORS CORP.


/s/ Stacey Fling
 
By:
   



Signed in the presence of:


 
 

--------------------------------------------------------------------------------

 